                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

MICHAEL EVANS,

               Plaintiff,

v.                                                  Case No.: 2:19-cv-527-FtM-38NPM

WARDEN, CHARLOTTE CI,
INSPECTOR, CHARLOTTE CI, K.
WILLIAMS and J. DAWSON,

              Defendants.
                                          /

                                 OPINION AND ORDER1

       Before the Court is Warden Derek Snider’s Motion to Quash Service (Doc. 12) filed

August 15, 2019.      Warden Snider requests the Court to quash the summons and

complaint served on him on July 16, 2019 for insufficient service of service under Fed. R.

Civ. P. 12(b)(5). (Id.). In support, Warden Snider attaches the summons (Doc. 12-1) and

his sworn affidavit (Doc. 12-2). Plaintiff elected not to file a response and the time has

expired. M.D. Fla. R. 3.01(b).

       The Court may order service of process quashed due to service being made upon

an improper person, inter alia. Fed. R. Civ. P. 12(b)(5). The Court properly can consider

extrinsic materials, including an affidavit, to support a motion to quash. See Soos v.

Niagara Cty., 195 F. Supp. 3d 458, 463 (W.D. N.Y. 2016); Torres v. Gaines, 130 F. Supp.

3d 630, 634-35 (D. Conn. 2015).


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
       Plaintiff filed a civil rights complaint (Doc. 3) in Florida’s Twentieth Judicial Circuit

Court, which was removed to this Court on July 29, 2019 (Doc. 1). The Complaint alleges

civil rights violation and pendent state law negligence claims stemming from events that

occurred between October 1-4, 2018 at Charlotte Correctional Institution and names as t

Defendants: “K. Williams,” “J. Dawson,” “Warden at CCI” and “Inspector at CCI.” (Doc.

3 at ¶¶ 5-8). Derek Snider attests he was served with a copy of the complaint and

summons addressed to “Warden at Charlotte Correctional Institution” on July 16, 2019

(Doc. 12-2, ¶3; Doc. 12-1). Derek Snider further attests he was not the Warden at

Charlotte Correctional Institution when the incidents complained of in Plaintiff’s complaint

occurred and did not became Warden until November 2019. (Doc. 12-2, ¶¶ 2, 4). “Upon

a showing of insufficient service of process, Fed. R. Civ .P. 12(b) (5) provides district

courts with the authority to either dismiss the complaint or to quash the service and require

the plaintiff to re-attempt service of process.” Smith v. Conner, No. 8:12-CV-52-T-30AEP,

2013 WL 268685, at *2 (M.D. Fla. Jan. 24, 2013)(internal quotations and citations

omitted). Because Derek Snider was not the Warden at the time complained of in the

complaint, the Court finds service of process was made upon an improper person.

       Accordingly, it is now

       ORDERED:

       1.     Warden Derek Snider Motion to quash Service (Doc. 12) is GRANTED.

       2.     Plaintiff shall be permitted to re-attempt service of process on the individual

who was Warden at Charlotte Correctional Institution at the time of the incidents

complained of in the complaint.




                                               2
         3.    Within twenty (20) days from the date of this order, Plaintiff shall complete

the service with the correct name of the Warden at Charlotte Correctional Institution so

service may be reattempted upon the correct defendant.

         4.    The Clerk shall provide Plaintiff with the necessary service forms with this

Order.

         DONE and ORDERED in Fort Myers, Florida this 18th day of November, 2019.




SA: FTMP-1
Copies: All Parties of Record




                                             3
